Citation Nr: 1042234	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO. 06-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
chronic recurring vascular headaches.

2. Entitlement to service connection for deviated nasal septum, 
also claimed as pain in the nose, including as secondary to the 
service-connected chronic labyrinthitis.

3. Entitlement to service connection for a psychiatric 
disability, also claimed as generalized anxiety disorder, and a 
nervous condition.

4. Whether new and material evidence has been received to reopen 
the claim for lumbar disc disease, including as secondary to the 
service-connected chronic labyrinthitis.

5. Entitlement to service connection for lumbar disc disease, 
including as secondary to the service-connected chronic 
labyrinthitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 through July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and September 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the psychiatric claim on appeal has been 
developed to include generalized anxiety disorder and a nervous 
condition and was also claimed as posttraumatic stress disorder 
(PTSD). The Court of Appeals for Veterans Claims has recently 
held that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record. 
Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the claim on 
appeal has been recharacterized to include any psychiatric 
disorder. In this vein, the Board notes that a decision was 
issued by the Board in March 1977 on a claim for anxiety 
neurosis. However, as the claim presently on appeal has been 
expanded under Clemons to include any and all psychiatric 
disorders, some of which may not have been previously finally 
adjudicated, the Board will not require new and material evidence 
to adjudicate the issue.


The issues of entitlement to service connection for lumbar disc 
disease, including as secondary to the service-connected chronic 
labyrinthitis, and entitlement to service connection for deviated 
nasal septum, also claimed as pain in the nose, including as 
secondary to the service-connected chronic labyrinthitis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board reminds the RO/Appeals Management Center that in a 
statement received from the Board in February 2009, the Veteran 
makes additional claims for a total rating based on 
individual unemployability (TDIU), and for service 
connection for additional disabilities related to his 
service-connected diabetes mellitus. These issues were 
referred to the RO by way of the May 2009 Board remand and have 
yet to be acted upon. They are again referred to the RO for 
appropriate action. Also, in his August 2010 statement, the 
Veteran suggested that he has high blood pressure due to his 
service connected headaches. Thus, the issue of entitlement to 
service connection for high blood pressure, including as 
secondary to service-connected headaches, is also referred 
for the RO for appropriate action.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's headaches 
have occurred on a daily basis and have generally been noted as 
severe, prostrating attacks lasting 10 minutes, and sometimes 
occurring twice a day. 

2. There is no competent medical evidence in the record of a 
causal connection between any current psychiatric disability and 
either the Veteran's period of active service, or any of the 
Veteran's service-connected disabilities. 

3. The Veteran's claim for service connection for a back 
disability secondary to falls related to service-connected 
labyrinthitis was denied in May 2002, and he did not file a 
notice of disagreement.

4. A January 2005 VA examiner noted that the Veteran has had more 
than 100 falls, and, in August 2010, the Veteran's daughter 
submitted a statement recalling a 2008 fall after which the 
Veteran continued lower back pain.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating for headaches have been 
met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2009).

2. The criteria for service connection for a psychiatric 
disorder, to include an anxiety disorder and nervous condition, 
are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a), 3.310 (2009).

3. New and material evidence has been submitted to reopen a claim 
for entitlement to service connection for lumbar disc disease, 
including as secondary to the service-connected chronic 
labyrinthitis; the claim is reopened. 38 U.S.C.A. §§ 5108, 
7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating - Headaches

The Veteran is seeking to establish that an initial rating in 
excess of 10 percent is warranted for his service-connected 
headaches. Ratings for service-connected disabilities are 
determined by comparing the Veteran's symptoms with criteria 
listed in VA's Schedule for Rating Disabilities, which is based, 
as far as practically can be determined, on average impairment in 
earning capacity. Separate Diagnostic Codes identify the various 
disabilities. 38 C.F.R. Part 4 (2009). When rating a service-
connected disability, the entire history must be borne in mind. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2009). The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's posttraumatic headaches are rated as 10 percent 
disabling under 
DC 8099-8045. Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen. 
38 C.F.R. § 4.27 (2009). Diagnostic Code (DC) 8099 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders rated under the code. 38 C.F.R. § 4.27 (2009). 
Diagnostic Code 8045 pertains to brain disease due to trauma. 

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities. Purely subjective complaints such as headaches, 
recognized as symptomatic of brain trauma, will be rated as 10 
percent and no more under diagnostic code 9304. This 10 percent 
rating cannot be combined with any other rating for a disability 
due to brain trauma. Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 
8045-9304 (2009).

The Veteran filed his service connection headache claim in 
October 2004. In January 2005, he was afforded a VA neurological 
examination at which time he reported more than 100 falls due to 
dizziness, which resulted in facial trauma. The Veteran reported 
an increase in headaches within eight months of the date of that 
examination, with the headaches manifesting "almost daily." The 
pain was noted as being severe, 10/10, during the episodes, which 
are sometimes twice daily, lasting 10 minutes. The examiner 
diagnosed chronic, recurring vascular headaches, post-traumatic 
in nature, and were noted as secondary to the head trauma 
sustained during falls induced by imbalance and vertigo spells, 
secondary to labyrinthitis. This examination report and the June 
2005 follow-up report clearly establish that the Veteran's 
headaches are post-traumatic in nature.

More recently, the Veteran was afforded a VA neurological 
examination in September 2009. At that time, he reported left-
sided headaches with redness and lacrimation of the eyes, 
erythema of the face, lasting about 10 minutes per episode. The 
episodes were noted as daily, sometimes twice a day, usually 
early in the morning or while sleeping, awakening him. 
Precipitating factors included sunlight, insomnia and delayed 
meals. The examiner noted that there is no effect on the 
Veteran's occupation, in that he is unemployed, but that there is 
severe effect on all usual daily activities during the acute 
episodes in that he is totally incapable of activity. The 
examiner clearly indicated that these daily headaches are 
prostrating, in that he can do nothing during the episodes. The 
Board again notes that these episodes are reported as daily, 
lasting approximately 10 minutes.

The Veteran's complaints associated with his service-connected 
posttraumatic headaches include only the headaches themselves. He 
has been rated 10 percent disabled under DC 8045, which refers 
the Board to DC 9304. The evidence does not reflect that he has 
been diagnosed with multi-infarct dementia associated with brain 
trauma. The Veteran has reported no change in his cognition and 
no abnormalities associated with his cognition were found on 
examination at any time during the course of this appeal. 
Accordingly, DC 9304 cannot serve as a basis for an increased 
rating in this particular case. 38 C.F.R. § 4.130, DC 9304 
(2009).

Alternatively, as the Veteran's service-connected disability is 
manifested by headaches, the Board finds that Diagnostic Code 
8100, which pertains to migraine headaches, is also applicable. 
38 C.F.R. § 4.124a, DC 8100 (2009). Under DC 8100, a 10 percent 
rating is warranted for characteristic prostrating attacks 
averaging one in two months over the last several months. A 30 
percent rating is warranted for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months. A maximum 50 percent rating is warranted for very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100 
(2009).

In this case, throughout the course of this appeal the Veteran's 
headaches were noted as daily severe attacks lasting 10 minutes, 
and sometimes occurring twice a day. Recently, the headaches were 
clearly described as prostrating, but considering the description 
of the headaches found in earlier reports, the Board finds that 
the Veteran has experienced daily prostrating attacks throughout 
the course of this appeal. Such symptoms warrant an award of a 50 
percent rating for headaches under Diagnostic Code 8100 because 
they have a severe effect on all usual daily activities during 
the acute episodes in that he is totally incapable of activities. 
Thus, a 50 percent rating is appropriate.

The Board has considered other potentially applicable diagnostic 
codes. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). There is no 
evidence of convulsive tics, paramyoclonus multiplex, Sydenham's 
or Huntington's Chorea, or neuritis, neuralgia, or paralysis of 
any of the cranial nerves. See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8100, 8103-8106, 8205, 8207, 8209- 8212, 8305, 8307, 8309-
8312, 8405, 8407, 8409-8412 (2008). Accordingly, a rating in 
excess of 50 percent is not warranted under alternative 
diagnostic codes.

The Board has also considered the issue of whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2009). "The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Floyd v. Brown, 
9 Vet. App. 88 (1996). In this regard, the schedular evaluation 
in this case is not inadequate. A rating of 50 percent is 
provided for certain manifestations of the service-connected 
headaches and also compensates for headaches that are productive 
of severe economic inadaptability.  The remarks by the most 
recent examiner indicate that the headaches interfere with usual 
activities for limited periods of time.  While the Veteran is not 
currently employed, it has not been demonstrated that the cause 
of the unemployment is related to headaches alone.  Moreover, 
there is no evidence of an exceptional disability picture. The 
Veteran has not required hospitalization due to headaches and 
marked interference of employment has not been shown due to 
headaches. In the absence of any additional factors, the RO's 
failure to consider referral of this issue for consideration of 
an extraschedular rating or failure to document its consideration 
did not prejudice the Veteran.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). However, the weight of the credible evidence demonstrates 
that the Veteran has been entitled to a 50 percent rating for his 
headaches since October 2004, when service connection became 
effective. The benefit-of-the-doubt rule has been considered in 
making this decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Psychiatric Disorder

The Veteran is seeking to establish service connection for a 
psychiatric disorder. He claims to have this disability due to 
his service-connected labyrinthitis. 
See April 2005 statement clarifying his claim. To establish 
service connection, the record must contain (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. See Pond v. West, 
12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). For certain chronic diseases, including 
psychoses, the law provides a presumption of service connection 
if the disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service. 
38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a). Also, secondary service connection shall be 
awarded when a disability "is proximately due to or the result of 
a service- connected disease or injury . . . ." 
38 C.F.R. § 3.310 (2009). Additional disability resulting from 
the aggravation of a nonservice-connected condition by a service- 
connected condition is also compensable under 38 C.F.R. § 
3.310(a). See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the outpatient VA and private clinical records, as 
well as the VA examination report have clearly shown that the 
Veteran has current psychiatric disabilities. Most recently, a 
September 2009 VA outpatient treatment note shows an Axis I 
diagnosis of anxiety disorder. The question is whether his 
anxiety disorder is causally connected to his period of active 
service, or to any service-connected disability.

The Veteran's service treatment records were reviewed and there 
is, in fact, no evidence of a psychiatric disorder initially 
manifesting during service. A review of the claims folder reveals 
that the Veteran has received psychological treatment since as 
early as March 1971. See October 1975 statement from Dr. M.A. 
Anxiety neurosis is noted in a January 1976 VA outpatient note, 
which also clearly notes that the Veteran had no mental health 
treatment during service. There is no indication of treatment 
within one year of the Veteran's July 1969 discharge from 
service.

Throughout the years, the Veteran has continued psychiatric and 
psychological treatment of sorts, even with some treatment for 
PTSD. The Board notes that the Veteran has specifically submitted 
his wishes that a claim for PTSD not be pursued. See June 2005 
statement. So, again, the question is whether his currently 
diagnosed anxiety can be causally connected to service, or to the 
service connected labyrinthitis.

Again, there is no suggestion in the record that the Veteran's 
anxiety manifested during active service. Neither the Veteran, 
nor the evidence of record suggests this to be the case. As such, 
the requisite medical nexus does not exist to allow for the grant 
of service connection under 38 C.F.R. § 3.303. 

With regard to the claim that the Veteran's psychiatric 
disability is due to his service connected labyrinthitis, there 
is but one medical opinion on this question. In April 2005, 
shortly after the Veteran filed this claim, he was afforded a VA 
examination. The examiner noted that he reviewed the claims 
folder prior to his examination of the Veteran. Following 
examination, the diagnosis was noted as "major depressive, 
recurrent, moderate." The examiner went on to state that there 
is "no objective evidence in the clinical history and mental 
status examination to establish that the [Veteran's] depressive 
disorder was precipitated by his service-connected labyrinthitis 
acting as a psychosocial stressor and therefore they are not 
related."

The only evidence in the record supportive of a causal connection 
between the Veteran's current psychiatric disorder and his active 
service or service-connected disabilities is the Veteran's stated 
claim. The Veteran's statements, however, are not competent 
evidence of current diagnoses, or connections to military 
service. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology over 
a period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). Competent medical evidence of a medical 
nexus is required for service connection in this case and no such 
evidence exists.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 8 C.F.R. § 3.102. 
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because the 
evidence here is not in equipoise, and, in fact, the absence of 
evidence to support the claim suggests that the preponderance of 
the evidence is against the Veteran's claim, the benefit-of-the-
doubt doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Without a medical nexus between the Veteran's 
current disability and either his period of active service or a 
service-connected disability, there is simply no basis upon which 
to grant the Veteran's claim.

New and Material Evidence- Lumbar Spine Disability

The Veteran seeks to reopen his claim for entitlement to service 
connection for a lumbar spine disability. The Veteran's back 
claim was last denied in the May 2002 rating decision, and the 
Veteran did file a notice of disagreement. The May 2002 rating 
decision, therefore, is final. 38 C.F.R. §§ 3.104, 20.1103 
(2009). In October 2004, he filed his claim to reopen service 
connection for a back disability. 

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 U.S.C.A. §§ 
7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). The exception to this 
rule of finality provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. New evidence means existing evidence not previously 
submitted to agency decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim. New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the last 
final disallowance must be considered in determining whether the 
newly submitted evidence is probative. Id. Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance. Id.

In this case, the Veteran submitted a statement in October 2004 
attempting to reopen his claim for service connection for a back 
disability. In particular, he suggested that he has a back 
disability secondary to frequent falls as a result of service-
connected disabilities. The same claim was previously denied in a 
May 2002 rating decision. The RO determined that service 
connection was not warranted on the basis that there was no 
evidence of a causal connection between the Veteran's lumbar disc 
disability and a July 1999 fall. The Veteran did not file a 
notice of disagreement (NOD) with that decision and it became 
final. 
38 C.F.R. §§ 3.104, 20.1103 (2009).

In October 2004, the Veteran submitted a statement to reopen this 
claim. Since then evidence has been submitted into the record 
showing many more than one fall. In particular, the VA examiner 
in January 2005 reported a history of more than 100 falls. And, 
in August 2010, the Veteran's daughter submitted a statement 
recollecting one particular fall in July 2008, after which the 
Veteran "continued with lower back pain."

These records specifically address the basis of the last prior 
final decision with regard to the Veteran's claim. They establish 
the a substantial possibility that a lumbar spine disability may 
have been proximately due to or aggravated by the Veteran's 
service-connected disability(ies), in particular due to frequent 
falls over the course of many years due to those disabilities. 
The evidence thereby relates to an unestablished fact necessary 
to substantiate the claim, and because this evidence was not in 
the claims folder at the time of the May 2002 rating decision, it 
is both new and material to the claim. Accordingly, the claim is 
reopened.

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b)(1). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for headaches. In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91. 
Also, Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a 
claim for an initial disability rating is distinct from a claim 
for increased rating, the notice requirements of an increased 
rating claim are not applicable to this claim. Thus, because the 
notice that was provided before service connection was granted 
was legally sufficient, VA's duty to notify with regard to 
entitlement to a compensable initial rating for headaches has 
been satisfied.

With regard to his claim for service connection for a psychiatric 
disability, the July 2009 letter to the Veteran adequately meets 
all requisite notice requirements, including the elements of a 
service connection claim, and the additional requirements imposed 
by Dingess. VA's duty to notify the Veteran is met in this case.

VA also has a duty to assist the Veteran in substantiating his 
claims under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's statements, 
his service treatment records, post-service private and VA 
treatment records, and his VA examination reports have been 
associated with the claims folder. 

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims. VA has done 
everything reasonably possible to assist the Veteran. A remand 
for further development of these claims would serve no useful 
purpose. VA has satisfied its duty to assist the Veteran and 
further development is not warranted.


ORDER

Entitlement to a 50 percent initial rating, and no more, for 
headaches is granted.

Entitlement to service connection for a psychiatric disorder, 
claimed as generalized anxiety disorder and nervous condition, is 
denied.

New and material evidence was received to reopen the claim for 
lumbar disc disease, including as secondary to the service-
connected chronic labyrinthitis; to that extent only, the claim 
is granted.





REMAND

The Veteran is seeking to establish service connection for a 
lumbar spine disability and for a deviated septum, both of which 
he contends are secondary to his service-connected chronic 
labyrinthitis. In particular, the Veteran claims to have fallen 
on several occasions due to his service-connected condition, 
which he feels led to both disabilities. 

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999). Also, 
secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury . . . ." 38 C.F.R. § 3.310 (2009). Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439 (1995).

Lumbar Spine

The medical evidence in this case shows that the Veteran has 
received treatment for a lumbar spine disability for more than 
ten years. In August 1999, he saw his private physician 
complaining of back pain, and an x-ray revealed bulging annulus 
at L4-L5, mild degenerative changes in the lumbar spine, and 
straightening of the lumbar lordosis. See August 1999 handwritten 
private treatment notes and accompanying x-ray report. A 
September 1999 MRI also revealed central disk herniation at L4-L5 
and minimal bulging annulus at L5-S1. 

Several years later, he again underwent an MRI, which noted 
consistent findings with the 1999 MRI and also noted that there 
has been interval decrease in the size of the disk herniation at 
L4-L5, as well as interval development of the disk protrusion at 
L5-S1. And, most recently, an August 2010 MRI noted degenerative 
disc disease at L5-S1 with broad based posterocentral disc 
extrusion projecting into the spinal canal; as well as broad 
based posterior disc protrusion at L4-5 projecting into the 
spinal canal; and more severe neural foraminal stenosis at the 
L5-S1 level than was shown in prior reports.

Historically, the Veteran has claimed that his lumbar spine 
disability is a secondary disability. In his August 1991 informal 
claim, he made clear his belief that he had a back condition due 
to his service connected left foot disability. In his October 
2004 and April 2005 statements, he clearly indicated his belief 
that he has a back disability due to the falls that are a result 
of his service-connected labyrinthitis. The evidence confirms 
that the Veteran has a problem with falls. In May 2001, the 
Veteran was seen in a private hospital emergency room following a 
fall, which included a blow to the head. In the January 2005 VA 
examination report, the Veteran is reported to have had greater 
than 100 falls. And in August 2010, the Veteran's daughter 
submitted a statement recalling a time in July 2008 when the 
Veteran lost his balance while climbing stairs and fell, 
resulting in lower back pain and severe headaches.

A thorough review of the Veteran's claims folder reveals that he 
has, at no time, been afforded the benefit of a VA examination to 
determine whether he has a lumbar spine disability that is 
causally connected to any of his already service-connected 
disabilities, or, in the alternative, directly connected to 
service. VA's duty to assist includes obtaining an examination 
and medical opinion when necessary to make an adequate 
determination. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a claim. 
According to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim. 38 U.S.C.A. §5103A(d)(2) (West 2002); 38 C.F.R. 
§3.159(c)(4)(i) (2009). The Court in McLendon observed that the 
third prong, which requires that an indication that the 
claimant's disability or symptoms "may be" associated with the 
established event, is a low threshold. McLendon, 20 Vet. App. at 
83.
A remand is required in order to afford the Veteran a VA 
examination with regard to this claim.

Deviated Septum

The Veteran's VA and private records, as well as his statements, 
and his VA examination report, were all reviewed by the Board. 
His October 2004 informal claim shows that he reports "pain in 
[his] nose (bone)." In January 2005, he was afforded a VA 
examination. The Veteran at that time reported pain in his nose, 
after suffering a fall that caused the nose to become swollen. 
Physical examination revealed 10 to 15% nasal septal deviation, 
to the right, mucosa appearing normal. There was no tenderness, 
purulent discharge or crusting.

Later, in October 2009, a VA examiner again noted a past fall 
that resulted in nasal trauma, but stated that the nasal septum 
was "in the mid line (no deviation)."  Although a current 
disability of deviated septum is not apparent in the most recent 
VA examination, the requirements for a showing of current 
disability, for purposes of service connection analysis, are 
satisfied. In so finding, the Board calls attention to McLain v. 
Nicholson, 21 Vet. App. 319 (2007). In McLain, the Court held 
that the requirement that a claimant have a current disability 
before service connection may be awarded for that disability is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claims adjudication. Again, based on McLain, current disability 
is established here.

Thus, the question becomes whether the Veteran's current 
disability was proximately due to the falls he has experienced 
and if those falls were a consequence of his service-connected 
disabilities. Again, VA's duty to assist includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination. See Duenas v. Principi, 18 Vet. App. 512 
(2004). In McLendon v. Nicholson, 20 Vet. App. 79 (2006). This 
matter must be remanded in order for a nexus opinion as to the 
Veteran's deviated septum, as it was described in the January 
2005 report. The examiner, at that time, stated that there is no 
anatomical or neurological relationship between the Veteran's 10 
to 15% deviated septum and his labyrinthitis and tympanic 
membrane perforation. The examiner, however, failed to express an 
opinion as to the likelihood that the deviated septum was caused 
by falls related to the Veteran's service-connected disabilities. 
As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
assess the current nature and etiology of his 
claimed lumbar spine disability. The examiner 
should, after thorough physical examination 
and any appropriate diagnostic testing, as 
well as review of the claims folder, provide 
a current diagnosis and then, based upon all 
evidence of record, provide an opinion 
regarding the etiology of the Veteran's 
diagnosed disability by addressing the 
following questions: 

(1) Is it at least as likely as not that the 
lumbar spine disability was caused by any or 
all of the Veteran's service-connected 
disabilities, including frequent falls due to 
chronic labyrinthitis? And, if not, 

(2) Was the lumbar spine disability 
aggravated/worsened by any or all of the 
Veteran's service-connected disabilities, 
including chronic labyrinthitis?  And, if 
not, 

(3) Is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's lumbar spine disability was caused 
by disease or injury during service?  
 
A complete rationale should be provided for 
any opinion expressed and the discussion must 
include comment on the Veteran's in-service 
complaints and any current diagnosis, or an 
explanation as to why there is no current 
diagnosis, if that is the ultimate finding.

2. Obtain an opinion from a VA examiner as to 
the etiology of the Veteran's claimed nasal 
deviated septum, as it is shown in the 
January 2005 VA examination report. The 
examiner should, after thorough review of the 
claims folder, provide an opinion regarding 
the etiology of the Veteran's diagnosed 
disability by addressing the following 
questions: 

(1) Is it at least as likely as not that the 
"deviated nasal septum 10 to 15%," was 
present at the time of the January 2005 VA 
examination report, caused by any or all of 
the Veteran's service-connected disabilities, 
including frequent falls due to chronic 
labyrinthitis? And, if not, 

(2) Was the lumbar spine disability 
aggravated/worsened by any or all of the 
Veteran's service-connected disabilities, 
including frequent falls due to chronic 
labyrinthitis?  

A complete rationale should be provided for 
any opinion expressed and the discussion must 
include comment on the Veteran's in-service 
complaints and any current diagnosis, or an 
explanation as to why there is no current 
diagnosis, if that is the ultimate finding.

3. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


